Case 1:20-cv-03229-SMJ   ECF No. 1   filed 12/08/20   PageID.1 Page 1 of 15
                                                                     FILED IN THE
                                                                 U.S. DISTRICT COURT
                                                           EASTERN DISTRICT OF WASHINGTON



                                                            Dec 08, 2020
                                                                SEAN F. MCAVOY, CLERK




                                                              1:20-cv-03229-SMJ
Case 1:20-cv-03229-SMJ   ECF No. 1   filed 12/08/20   PageID.2 Page 2 of 15
Case 1:20-cv-03229-SMJ   ECF No. 1   filed 12/08/20   PageID.3 Page 3 of 15
Case 1:20-cv-03229-SMJ   ECF No. 1   filed 12/08/20   PageID.4 Page 4 of 15
Case 1:20-cv-03229-SMJ   ECF No. 1   filed 12/08/20   PageID.5 Page 5 of 15
Case 1:20-cv-03229-SMJ   ECF No. 1   filed 12/08/20   PageID.6 Page 6 of 15
Case 1:20-cv-03229-SMJ   ECF No. 1   filed 12/08/20   PageID.7 Page 7 of 15
Case 1:20-cv-03229-SMJ   ECF No. 1   filed 12/08/20   PageID.8 Page 8 of 15
Case 1:20-cv-03229-SMJ   ECF No. 1   filed 12/08/20   PageID.9 Page 9 of 15
Case 1:20-cv-03229-SMJ   ECF No. 1   filed 12/08/20   PageID.10 Page 10 of 15
Case 1:20-cv-03229-SMJ   ECF No. 1   filed 12/08/20   PageID.11 Page 11 of 15
Case 1:20-cv-03229-SMJ   ECF No. 1   filed 12/08/20   PageID.12 Page 12 of 15
Case 1:20-cv-03229-SMJ   ECF No. 1   filed 12/08/20   PageID.13 Page 13 of 15
Case 1:20-cv-03229-SMJ   ECF No. 1   filed 12/08/20   PageID.14 Page 14 of 15
Case 1:20-cv-03229-SMJ   ECF No. 1   filed 12/08/20   PageID.15 Page 15 of 15
